Title: [Diary entry: 1 May 1788]
From: Washington, George
To: 

Thursday 1st. of May. Thermometer at 56 in the morning—76 at Noon And 76 at Night. Clear & warm, with the Wind Southerly. Visited all the Plantations—the Fishing Landing, Brick yard & Mill. At the Ferry, the Plows were removed from No. 7 to No. 2, & were plowing for Corn (laying off & listing). The Women were planting of it, but thinking the grd. too wet I made them desist, & return to making holes for this grain till it should get a little dryer. At French’s, two plows were laying off rows for Corn in No. 3. The rest seven in Number were breaking up No. 5 for Buck Wheat. At Dogue run, one plow continued laying off, the Women having made holes for Corn as far as the ground was listed went to making pumkin hills in the Angles of the fence ard. field No. 5. At Muddy hole, putting in Buck Wheat with one harrow. The Womn. were at Work in the New ground. In the Neck, the work the same in all respects as yesterday.